Adams, Judge,
delivered the opinion of the court.
This was a suit for partition of land. Three commissioners were appointed to make the partition, two of whom agreed upon a report dividing the land in kind amongst the parties. The other commissioner reported that he did not agree to the report and did not consider that a just division had been made.
The majority report was confirmed and final judgment entered.
The plaintiff Robinson moved to set aside the majority report upon the alleged ground that there was not an equal division of the lands according to the rights of the parties; a number of affidavits were read upon the trial of the motion and both sides introduced evidence to set aside and sustain the report. The evidence was contradictory, and upon the whole evidence the court sustained the report of the majority.
I have examined the evidence and see no sufficient reason to interfere with the finding and judgment of the Court.
. Judgment affirmed.
The other judges concur.